Title: From George Washington to Henry Knox, 16 September 1792
From: Washington, George
To: Knox, Henry



Sir,
Mt Vernon Sepr 16th 1792

Your letter of the 8th, with its enclosures, came duly to hand; & requires but little in reply to it, as your answer to Genl Waynes communications contain every direction which is necessary for his governmt at this time.
Whatever may be the Attorney General’s opinion with respect to the legality of calling out Militia by the Governor of Pennsylvania—for supplying the place of the Rangers—it is not an easy matter, under the circumstances which now do and have existed during the summer, to discover any necessaty for the measure; especially if the order was subsequent to your solution of his queries.
Captn Brants letter, and the Speech of the Chiefs of the Six Nations to Genl Chapin, is no more than a continuation of the Evidence, which, long since, has established a fact, & left no doubt in my mind, of the causes to which all our difficulties with the Western Indians are to be ascribed; and I am equally clear that the period is not very distant when this business will assume a less disguised appearance.
Have you received any answer yet from Major Fish respecting the offer that was made him of the Office of Adjutant General? This matter has been too long suspended—With esteem & regd I am Sir, Yr Hble Servt

G. W——n

